Exhibit 10.9

 

EXECUTION VERSION (1)

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED MASTER LEASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER LEASE AGREEMENT (this
“Amendment”) is made as of August 4, 2009 by and among SNH FM Financing LLC, a
Delaware limited liability company, SNH FM Financing Trust, a Maryland real
estate investment trust, and Ellicott City Land I, LLC, a Delaware limited
liability company, collectively as landlord (“Landlord”) and FVE FM
Financing, Inc., a Maryland corporation, as tenant (“Tenant”).

 

RECITALS

 

A.            Landlord and Tenant are parties to that certain Amended and
Restated Master Lease Agreement dated as of the date hereof (as the same may be
amended, restated, modified or supplemented from time to time, the “Lease
Agreement”).

 

B.            SNH FM Financing LLC and Citibank, N.A., a national banking
association (“Lender”) are parties to that certain Master Credit Facility
Agreement dated as of August 4, 2009 (as the same may be amended, restated,
modified or supplemented from time to time, the “Master Agreement”) pursuant to
which Lender established a $512,934,000 Term Loan in favor of Landlord.

 

C.            Immediately after the execution of the Master Agreement, the
Lender’s interests under the Master Agreement were assigned by the Lender to
Fannie Mae, that body corporate duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly
organized and existing under the laws of the United States, and its successors
and assigns (“Fannie Mae”), pursuant to that certain Assignment of Master Credit
Facility Agreement and Other Loan Documents dated as of August 4, 2009.

 

D.            Landlord and Tenant have agreed to amend the Lease Agreement in
certain respects pursuant to this Amendment so long as the Term Loan established
pursuant to the Master Agreement remains outstanding or if Fannie Mae becomes
Successor Landlord pursuant to the Lease Agreement.  After the Term Loan is no
longer outstanding and if Fannie Mae is not the Successor Landlord pursuant to
the Lease Agreement, this Amendment shall no longer be in full force and effect.

 

E.             Landlord and Tenant intend these Recitals to be a material part
of this Amendment.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby agree as
follows:


 


SECTION 1.              CAPITALIZED TERMS.  ALL CAPITALIZED TERMS USED IN THIS
AMENDMENT WHICH ARE NOT SPECIFICALLY DEFINED HEREIN SHALL HAVE THE RESPECTIVE
MEANINGS SET FORTH IN THE LEASE AGREEMENT, AND IF NOT DEFINED THEREIN THEN THE
RESPECTIVE MEANINGS SET FORTH IN THE MASTER AGREEMENT.


 


SECTION 2.              AMENDMENTS.


 


(I)            SECTION 1.34 OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.34  “Facility” shall mean, with respect to any Property, the skilled
nursing/independent living/assisted living facility being operated or proposed
to be operated on such Property.”

 


(II)           SECTION. 1.35 OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.35  “Facility Mortgage” shall mean all of the Loan Documents as defined in
the Master Agreement.”

 


(III)          SECTION 1.36 OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.36  “Facility Mortgagee” shall mean Fannie Mae or any subsequent holder of
any Facility Mortgage.”

 


(IV)          SECTION 1.52 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.52  “Insurance Requirements” shall mean all terms of any insurance policy
required by this Agreement and any Facility Mortgage and all requirements of the
issuer of any such policy and all orders, rules and regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon Landlord, Tenant or the Leased
Property.”

 


(V)           SECTION 1.55 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.55      “Landlord” shall have the meaning given such term in the preambles to
this Agreement, shall also include its successors and assigns including any
Facility Mortgagee that forecloses on its Facility Mortgage and becomes a
Successor Landlord.”

 

2

--------------------------------------------------------------------------------


 


(VI)          SECTION 1.65 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.65      Intentionally Deleted.”

 


(VII)         SECTION 1.66 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.66  Intentionally Deleted.”

 


(VIII)        SECTION 1.73 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.73  “Permitted Encumbrances” shall mean, with respect to any Property, all
rights, restrictions, and easements of record set forth on Schedule B to the
applicable owner’s or leasehold title insurance policy issued to Landlord with
respect to such Property, plus any other encumbrances as may have been granted
or caused by Landlord or otherwise consented to in writing by Landlord and
Facility Mortgagee from time to time.”

 


(IX)           SECTION 1.76 OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.76  Intentionally Deleted.”

 


(X)            SECTION 1.83 OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“1.83  “Single Purpose” shall mean, with respect to Tenant at all times since
its formation:

 


(A)           HAS BEEN A DULY FORMED AND EXISTING PARTNERSHIP, CORPORATION OR
LIMITED LIABILITY COMPANY, AS THE CASE MAY BE;


 


(B)           HAS BEEN DULY QUALIFIED IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION WAS AT SUCH TIME NECESSARY FOR THE CONDUCT OF ITS BUSINESS;


 


(C)           HAS COMPLIED WITH THE PROVISIONS OF ITS ORGANIZATIONAL DOCUMENTS
AND THE LAWS OF ITS JURISDICTION OF FORMATION IN ALL RESPECTS;


 


(D)           HAS OBSERVED ALL CUSTOMARY FORMALITIES REGARDING ITS PARTNERSHIP
OR CORPORATE EXISTENCE, AS THE CASE MAY BE;


 


(E)           HAS ACCURATELY MAINTAINED ITS INCOME AND EXPENSE STATEMENTS,
ACCOUNTING RECORDS AND OTHER PARTNERSHIP OR CORPORATE DOCUMENTS SEPARATE FROM
THOSE OF ANY OTHER PERSON;


 


(F)            HAS NOT COMMINGLED ITS ASSETS OR FUNDS WITH THOSE OF ANY OTHER
PERSON OR IF IT HAS COMMINGLED ASSETS OR FUNDS, ITS ASSETS AND FUNDS ARE
SEPARATELY ACCOUNTED FOR IN THE BOOKS AND RECORDS OF THE PARTY IN WHOSE NAME ANY
ASSETS OR FUNDS ARE HELD;

 

3

--------------------------------------------------------------------------------


 


(G)           HAS IDENTIFIED ITSELF IN ALL DEALINGS WITH CREDITORS (OTHER THAN
TRADE CREDITORS IN THE ORDINARY COURSE OF BUSINESS AND CREDITORS FOR THE
CONSTRUCTION OF IMPROVEMENTS TO PROPERTY ON WHICH SUCH PERSON HAS A
NON-CONTINGENT CONTRACT TO PURCHASE SUCH PROPERTY) UNDER ITS OWN NAME AND AS A
SEPARATE AND DISTINCT ENTITY;


 


(H)           HAS BEEN ADEQUATELY CAPITALIZED IN LIGHT OF ITS CONTEMPLATED
BUSINESS OPERATIONS;


 


(I)            HAS NOT ASSUMED, GUARANTEED OR BECOME OBLIGATED FOR THE
LIABILITIES OF ANY OTHER PERSON (EXCEPT IN CONNECTION WITH THE TERM LOAN OR AS
OTHERWISE CONTEMPLATED BY THE LOAN DOCUMENTS OR THE ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS IN THE ORDINARY COURSE OF BUSINESS) OR OTHERWISE HELD OUT ITS CREDIT
AS BEING AVAILABLE TO SATISFY THE OBLIGATIONS OF ANY OTHER PERSON;


 


(J)            HAS NOT ACQUIRED OBLIGATIONS OR SECURITIES OF ANY OTHER PERSON;


 


(K)           HAS NOT ENTERED INTO AND WAS NOT A PARTY TO ANY TRANSACTION WITH
ANY AFFILIATED PERSON, EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS
WHICH ARE NO LESS FAVORABLE TO SUCH AFFILIATED PERSON THAN WOULD BE OBTAINED IN
A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY;


 


(L)            HAS PAID THE SALARIES OF ITS OWN EMPLOYEES, IF ANY, AND
MAINTAINED A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS CONTEMPLATED
BUSINESS OPERATIONS (OR HAS ENTERED INTO AGREEMENTS WITH THIRD PARTIES OR
AFFILIATES TO PROVIDE ALL REQUIRED SERVICES THAT WOULD OTHERWISE BE PROVIDED BY
SUCH NUMBER OF EMPLOYEES IN A MANNER CONSISTENT WITH (K) ABOVE;


 


(M)          HAS ALLOCATED FAIRLY AND REASONABLY ANY OVERHEAD FOR SHARED OFFICE
SPACE;


 


(N)           HAS NOT ENGAGED IN ANY BUSINESS OR ACTIVITY OTHER THAN THE
LEASING, OPERATION AND MAINTENANCE OF THE LEASED PROPERTY, AND ACTIVITIES
INCIDENTAL THERETO;


 


(O)           HAS NOT ACQUIRED, OPERATED OR OWNED ANY ASSETS OTHER THAN (A) THE
LEASED PROPERTY AND (B) SUCH INCIDENTAL PERSONAL PROPERTY AS MAY BE NECESSARY
FOR THE OPERATION OF THE LEASED PROPERTY;


 


(P)           HAS MAINTAINED ITS ASSETS IN SUCH A MANNER THAT IT WILL NOT BE
COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY IT INDIVIDUAL ASSETS
FROM THOSE OF ANY OTHER PERSON;


 


(Q)           HAS NOT MADE ANY LOANS OR ADVANCES TO ANY PERSON;


 


(R)            HAS NOT FAILED TO EITHER HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL
ENTITY SEPARATE AND DISTINCT FROM ANY OTHER PERSON OR TO CONDUCT ITS BUSINESS
SOLELY IN ITS

 

4

--------------------------------------------------------------------------------


 


OWN NAME OR FAIL TO CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE
IDENTITY;


 


(S)           HAS NOT ENGAGED IN A NON-EXEMPT PROHIBITED TRANSACTION DESCRIBED
IN SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE; AND


 


(XI)           SECTION 3.1.1(B) OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“(B) ALLOCATION OF MINIMUM RENT.  MINIMUM RENT MAY BE ALLOCATED AND REALLOCATED
AMONG THE PROPERTIES COMPRISING THE LEASED PROPERTY BY AGREEMENT AMONG LANDLORD
AND TENANT AND UPON THE PRIOR WRITTEN CONSENT OF THE FACILITY MORTGAGEE;
PROVIDED, HOWEVER THAT IN NO EVENT SHALL THE MINIMUM RENT ALLOCATED TO ANY
PROPERTY BE LESS THAN THE MONTHLY AMOUNT PAYABLE BY LANDLORD ON ACCOUNT OF ANY
FACILITY MORTGAGE AND/OR GROUND OR MASTER LEASE WITH RESPECT TO SUCH PROPERTY
NOR SHALL THE AGGREGATE AMOUNT OF MINIMUM RENT ALLOCATED AMONG THE PROPERTIES
EXCEED THE TOTAL AMOUNT PAYABLE FOR THE LEASED PROPERTY.

 


(XII)          SECTION 3.4 OF THE LEASE AGREEMENT IS AMENDED SUCH THAT EACH OF
LANDLORD AND TENANT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, SHALL REMAIN BOUND
BY THE LEASE AGREEMENT IN ACCORDANCE WITH ITS TERMS AND SHALL NOT TAKE ANY
ACTION WITHOUT THE CONSENT OF THE OTHER AND THE PRIOR WRITTEN CONSENT OF THE
FACILITY MORTGAGEE TO MODIFY, SURRENDER OR TERMINATE THE LEASE AGREEMENT.


 


(XIII)         SECTION 4.1.1(A) OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“4.1.1     Permitted Use.  (a)  Tenant shall, at all times during the Term, and
at any other time that Tenant shall be in possession of any Property,
continuously use and operate, or cause to be used and operated, such Property as
a skilled nursing/independent living/assisted living facility as currently
operated, and any uses incidental thereto.  Tenant shall not use (and shall not
permit any Person to use) any Property, or any portion thereof, for any other
use without the prior written consent of Landlord, except as may be permitted by
the Master Agreement.  No use shall be made or permitted to be made of any
Property and no acts shall be done thereon which will cause the cancellation of
any insurance policy covering such Property or any part thereof (unless another
adequate policy is available), nor shall Tenant sell or otherwise provide to
residents or patients therein, or permit to be kept, used or sold in or about
any Property any article which may be prohibited by law or by the standard form
of fire insurance policies, or any other insurance policies required to be
carried hereunder, or fire underwriter’s regulations.  Tenant shall, at its sole
cost (except as expressly provided in Section 5.1.2(b)), comply or cause to be
complied with all Insurance Requirements.  Tenant shall not take or omit to
take, or permit to be taken or omitted to be taken, any action, the taking or
omission of which materially

 

5

--------------------------------------------------------------------------------


 

impairs the value or the usefulness of any Property or any part thereof for its
Permitted Use.”

 


(XIV)        SECTION 4.1.1(B) OF THE LEASE AGREEMENT IS HEREBY DELETED FROM THE
LEASE AGREEMENT.


 


(XV)         SECTION 4.1.2 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“4.1.2     Necessary Approvals.  Tenant shall proceed with all due diligence and
obtain and maintain, or cause to be obtained and maintained, all approvals
necessary to use and operate, for its Permitted Use, each Property and the
Facility located thereon under Applicable Laws and, without limiting the
foregoing, shall maintain (or cause to be maintained) appropriate certifications
for reimbursement and licensure.”

 


(XVI)        SECTION 4.1.3 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“4.1.3     Lawful Use, Etc.  Tenant shall not, and shall not permit any Person
to use or suffer or permit the use of any Property or Tenant’s Personal
Property, if any, for any unlawful purpose.  Tenant shall not, and shall not
permit any Person to, commit or suffer to be committed any waste on any
Property, or in any Facility, nor shall Tenant cause or permit any unlawful
nuisance thereon or therein.  Tenant shall not, and shall not permit any Person
to, suffer nor permit any Property, or any portion thereof, to be used in such a
manner as (a) may adversely impair Landlord’s title thereto or to any portion
thereof, or (b) may reasonably allow a claim or claims for adverse usage or
adverse possession by the public, as such, or of implied dedication of such
Property, or any portion thereof.”

 


(XVII)       SECTION 4.4 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“4.4        Environmental Matters.

 

4.4.1       Restriction on Use, Etc.  During the Term and any other time that
Tenant shall be in possession of any Property, Tenant shall not, and shall not
permit any Person to, store, spill upon, dispose of or transfer to or from such
Property any Hazardous Substance, except in compliance with all Applicable
Laws.  During the Term and any other time that Tenant shall be in possession of
any Property, Tenant shall maintain (or shall cause to be maintained) such
Property at all times free of any Hazardous Substance (except in compliance with
all Applicable Laws).  Tenant shall promptly:  (a) upon receipt of notice or
knowledge, notify Landlord in writing of any material change in the nature or
extent of Hazardous Substances at any Property, (b) transmit to Landlord a copy
of any report which is required to be filed by Tenant with respect to any
Property pursuant to SARA Title III or any other Applicable Laws, (c) transmit
to Landlord copies of any citations, orders, notices or other governmental
communications

 

6

--------------------------------------------------------------------------------


 

received by Tenant or its respective agents or representatives with respect
thereto (collectively, “Environmental Notice”), which Environmental Notice
requires a written response or any action to be taken and/or if such
Environmental Notice gives notice of and/or presents a material risk of any
material violation of any Applicable Laws and/or presents a material risk of any
material cost, expense, loss or damage (an “Environmental Obligation”),
(d) observe and comply with (or cause to be observed and complied with) all
Applicable Laws relating to the use, maintenance and disposal of Hazardous
Substances and all orders or directives from any official, court or agency of
competent jurisdiction relating to the use or maintenance or requiring the
removal, treatment, containment or other disposition thereof, and (e) pay or
otherwise dispose (or cause to be paid or otherwise disposed) of any fine,
charge or Imposition related thereto, unless Tenant shall contest the same in
good faith and by appropriate proceedings and the right to use and the value of
any of the Leased Property is not affected thereby.

 

If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Laws, (x) to clean up and remove from and about such Property all
Hazardous Substances thereon, (y) to contain and prevent any further release or
threat of release of Hazardous Substances on or about such Property and (z) to
use good faith efforts to eliminate any further release or threat of release of
Hazardous Substances on or about such Property.

 

4.4.2       Indemnification of Landlord.  Tenant shall protect, indemnify and
hold harmless Landlord and each Facility Mortgagee, their trustees, officers,
agents, employees and beneficiaries, and any of their respective successors or
assigns with respect to this Agreement (collectively, the “Indemnitees” and,
individually, an “Indemnitee”) for, from and against any and all debts, liens,
claims, liabilities, damages, causes of action, administrative orders or
notices, costs, fines, penalties or expenses (including, without limitation,
reasonable attorney’s fees and expenses) imposed upon, incurred by or asserted
against any Indemnitee resulting from, either directly or indirectly, the
presence in, upon or under the soil or ground water of any Property or any
properties surrounding such Property of any Hazardous Substances in violation of
any Applicable Laws, except to the extent the same arise from the gross
negligence or willful misconduct of Landlord or any other Indemnitee or during
any period that Landlord or a Person designated by Landlord (other than Tenant)
is in possession of such Property from and after the Commencement Date for such
Property.  Tenant’s duty herein includes, but is not limited to, costs
associated with personal injury or property damage claims as a result of the
presence prior to the expiration or sooner termination of the Term and the
surrender of such Property to Landlord in accordance with the terms of this
Agreement of Hazardous Substances in, upon or under the soil or ground water of
such Property in violation of any Applicable

 

7

--------------------------------------------------------------------------------


 

Laws.  Upon Notice from Landlord and any other of the Indemnitees, Tenant shall
undertake the defense, at Tenant’s sole cost and expense, of any indemnification
duties set forth herein, in which event, Tenant shall not be liable for payment
of any duplicative attorneys’ fees incurred by any Indemnitee

 

Tenant shall, upon demand, pay (or cause to be paid) to Landlord, as an
Additional Charge, any cost, expense, loss or damage (including, without
limitation, reasonable attorneys’ fees) reasonably incurred by Landlord and
arising from a failure of Tenant to observe and perform (or to cause to be
observed and performed) the requirements of this Section 4.4, which amounts
shall bear interest from the date ten (10) Business Days after written demand
therefor is given to Tenant until paid by Tenant to Landlord at the Overdue
Rate.”

 


(XVIII)      SECTION 6.1 OF THE LEASE AGREEMENT IS HEREBY DELETED FROM THE LEASE
AGREEMENT AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“6.1         Improvements to the Leased Property.  Tenant shall not make,
construct or install (or permit to be made, constructed or installed) any
Capital Additions without, in each instance, obtaining Successor Landlord’s
prior written consent, which consent shall be provided or not provided pursuant
to the terms of the Facility Mortgage; provided, however, that no such consent
shall be required in the event immediate action is required to prevent imminent
harm to person or property and no consent shall be required if it would not have
been required by the Facility Mortgage.  Prior to commencing construction of any
Capital Addition for which consent is required, Tenant shall submit to Successor
Landlord, in writing, a proposal setting forth, in reasonable detail, any such
proposed improvement and shall provide to Successor Landlord such plans and
specifications, and such permits, licenses, contracts and such other information
concerning the same as Successor Landlord may reasonably request.  Successor
Landlord shall have thirty (30) days to review all materials submitted to
Successor Landlord in connection with any such proposal.  Failure of Successor
Landlord to respond to Tenant’s proposal within thirty (30) days after receipt
of all information and materials requested by Successor Landlord in connection
with the proposed improvement shall be deemed to constitute rejection of the
same.  Without limiting the generality of the foregoing, such proposal shall
indicate the approximate projected cost of constructing such proposed
improvement and the use or uses to which it will be put.  No Capital Addition
shall be made which would tie in or connect any Leased Improvements with any
other improvements on property adjacent to any Property (and not part of the
Land) including, without limitation, tie-ins of buildings or other structures or
utilities.  Except as permitted herein, Tenant shall not finance the cost of any
construction of such improvement by the granting of a lien on or security
interest in the Leased Property or such improvement, or Tenant’s interest
therein, without the prior written consent of Successor Landlord, which consent
may be withheld by Successor Landlord in Successor Landlord’s sole discretion. 
Any such improvements shall, upon the expiration or sooner termination of this
Agreement, remain or pass to and become

 

8

--------------------------------------------------------------------------------


 

the property of Successor Landlord, free and clear of all encumbrances other
than Permitted Encumbrances.”

 


(XIX)         ARTICLE 7 (ENTITLED “LIENS”) OF THE LEASE AGREEMENT IS HEREBY
DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“Subject to Article 8, Tenant shall not, directly or indirectly, create or allow
to remain and shall promptly discharge (or cause to be discharged), at its
expense, any lien, encumbrance, attachment, title retention agreement or claim
upon the Leased Property, or any portion thereof, or Tenant’s leasehold interest
therein or any attachment, levy, claim or encumbrance in respect of the Rent,
other than (a) Permitted Encumbrances, (b) restrictions, liens and other
encumbrances which are consented to in writing by Landlord and Facility
Mortgagee, (c) liens for those taxes of Landlord which Tenant is not required to
pay hereunder, (d) subleases permitted by Article 16, (e) liens for Impositions
or for sums resulting from noncompliance with Legal Requirements so long as
(i) the same are not yet due and payable, or (ii) are being contested in
accordance with Article 8, (f) liens of mechanics, laborers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable or are for sums that are being contested in accordance with
Article 8, (g) any Facility Mortgages or other liens which are the
responsibility of Landlord pursuant to the provisions of Article 20 and
(h) Landlord Liens and any other voluntary liens created by Landlord.”

 


(XX)          ARTICLE 8 (ENTITLED “PERMITTED CONTESTS”) OF THE LEASE AGREEMENT
IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 


“TENANT SHALL HAVE THE RIGHT TO CONTEST THE AMOUNT OR VALIDITY OF ANY
IMPOSITION, LEGAL REQUIREMENT, INSURANCE REQUIREMENT (OTHER THAN INSURANCE
PREMIUMS), ENVIRONMENTAL OBLIGATION, LIEN, ATTACHMENT, LEVY, ENCUMBRANCE, CHARGE
OR CLAIM (COLLECTIVELY, “CLAIMS”) AS TO THE LEASED PROPERTY, BY APPROPRIATE
LEGAL PROCEEDINGS, CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, PROVIDED THAT
(A) THE FOREGOING SHALL IN NO WAY BE CONSTRUED AS RELIEVING, MODIFYING OR
EXTENDING TENANT’S OBLIGATION TO PAY (OR CAUSE TO BE PAID) ANY CLAIMS AS FINALLY
DETERMINED, (B) NO PART OF THE LEASED PROPERTY NOR ANY RENT THEREFROM SHALL BE
IN ANY IMMEDIATE DANGER OF SALE, FORFEITURE, ATTACHMENT OR LOSS, (C) LANDLORD
(OR ANY FACILITY MORTGAGEE) SHALL NOT BE SUSCEPTIBLE OF BEING SUBJECT TO
IMPRISONMENT OR SUSCEPTIBLE OF BEING SUBJECT TO PROSECUTION FOR A CRIME, NOR
SHALL THE LEASED PROPERTY OR ANY PART THEREOF BE SUBJECT TO BEING CONDEMNED OR
VACATED, NOR SHALL THE CERTIFICATE OF OCCUPANCY FOR THE LEASED PROPERTY BE
SUSPENDED OR THREATENED TO BE SUSPENDED BY REASON OF NON-COMPLIANCE OR BY REASON
OF SUCH CONTEST; (D) BEFORE THE COMMENCEMENT OF SUCH CONTEST, IF LANDLORD OR ANY
FACILITY MORTGAGEE MAY BE SUBJECT TO ANY CIVIL FINES OR PENALTIES OR OTHER
CRIMINAL PENALTIES OR IF LANDLORD MAY BE LIABLE TO ANY INDEPENDENT THIRD PARTY
AS A RESULT OF SUCH NONCOMPLIANCE, TENANT SHALL FURNISH TO LANDLORD EITHER (I) A
BOND OF A SURETY COMPANY SATISFACTORY TO LANDLORD, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LANDLORD, AND IN AN AMOUNT EQUAL TO ONE HUNDRED
TWENTY PERCENT (120%) OF THE

 

9

--------------------------------------------------------------------------------


 


SUM OF (1) THE COST OF SUCH COMPLIANCE, (2) THE CRIMINAL OR CIVIL PENALTIES OR
FINES THAT MAY ACCRUE BY REASON OF SUCH NON-COMPLIANCE (AS REASONABLY ESTIMATED
BY LANDLORD), AND (3) THE AMOUNT OF SUCH LIABILITY TO INDEPENDENT THIRD PARTIES
(AS REASONABLY ESTIMATED BY LANDLORD), AND SHALL INDEMNIFY LANDLORD (AND ANY
FACILITY MORTGAGEE) AGAINST THE COST OF SUCH COMPLIANCE AND LIABILITY RESULTING
FROM OR INCURRED IN CONNECTION WITH SUCH CONTEST OR NON-COMPLIANCE (EXCEPT THAT
TENANT SHALL NOT BE REQUIRED TO FURNISH SUCH BOND TO LANDLORD IF TENANT HAS
OTHERWISE FURNISHED ANY SIMILAR BOND REQUIRED BY LAW TO THE APPROPRIATE
GOVERNMENTAL AGENCY AND HAS NAMED LANDLORD AS A BENEFICIARY THEREUNDER), OR
(II) OTHER SECURITY REASONABLY SATISFACTORY IN ALL RESPECTS TO LANDLORD;
(E) SUCH NON-COMPLIANCE OR CONTEST SHALL NOT CONSTITUTE OR RESULT IN A VIOLATION
(EITHER WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH) OF THE TERMS
OF ANY MORTGAGE OR DEED OF TRUST, OR IF SUCH DEED OF TRUST OR MORTGAGE SHALL
CONDITION SUCH NON-COMPLIANCE OR CONTEST UPON THE TAKING OF ACTION OR FURNISHING
OF SECURITY BY LANDLORD, SUCH ACTION SHALL BE TAKEN OR SUCH SECURITY SHALL BE
FURNISHED AT THE EXPENSE OF TENANT; AND (F) TENANT SHALL KEEP LANDLORD REGULARLY
ADVISED AS TO THE STATUS OF SUCH PROCEEDINGS.


 

Landlord agrees to join in any such proceedings if required legally to prosecute
such contest, provided that Landlord shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) unless Tenant agrees by agreement in form
and substance reasonably satisfactory to Landlord, to assume and indemnify
Landlord with respect to the same.  Tenant shall be entitled to any refund of
any Claims and such charges and penalties or interest thereon which have been
paid by Tenant or paid by Landlord to the extent that Landlord has been fully
reimbursed by Tenant.  If Tenant shall fail (x) to pay or cause to be paid any
Claims when finally determined, (y) to provide reasonable security therefor or
(z) to prosecute or cause to be prosecuted any such contest diligently and in
good faith, Landlord may, upon reasonable notice to Tenant (which notice shall
not be required if Landlord shall reasonably determine that the same is not
practicable), pay such charges, together with interest and penalties due with
respect thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.”

 


(XXI)         SECTION 9.5 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:

 

“9.5        Indemnification of Landlord / Facility Mortgagee.  Notwithstanding
the existence of any insurance provided for herein and without regard to the
policy limits of any such insurance, Tenant shall protect, indemnify and hold
harmless Landlord and any Facility Mortgagee for, from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and reasonable expenses (including, without limitation, reasonable attorneys’
fees), to the maximum extent permitted by law, imposed upon or incurred by or
asserted against Landlord or Facility Mortgagee by reason of the following,
except to the extent caused by Landlord’s or such Facility Mortgagee’s gross
negligence or

 

10

--------------------------------------------------------------------------------


 

willful misconduct:  (a) any accident, injury to or death of persons or loss of
or damage to property occurring on or about any Property or portion thereof or
adjoining sidewalks or rights of way, (b) any past, present or future use,
misuse, non-use, condition, management, maintenance or repair by Tenant or
anyone claiming under any of them or Tenant’s Personal Property or any
litigation, proceeding or claim by governmental entities or other third parties
to which Landlord is made a party or participant relating to any Property or
portion thereof or Tenant’s Personal Property or such use, misuse, non-use,
condition, management, maintenance, or repair thereof including, failure to
perform obligations (other than Condemnation proceedings) to which Landlord is
made a party, (c) any Impositions that are the obligations of Tenant to pay
pursuant to the applicable provisions of this Agreement, and (d) any failure on
the part of Tenant or anyone claiming under Tenant to perform or comply with any
of the terms of this Agreement.  Tenant, at its expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Landlord (and shall not be responsible for any duplicative attorneys’ fees
incurred by Landlord) or may compromise or otherwise dispose of the same, with
Landlord’s prior written consent (which consent may not be unreasonably
withheld, delayed or conditioned).  The obligations of Tenant under this
Section 9.5 are in addition to the obligations set forth in Section 4.4 and
shall survive the termination of this Agreement.”

 


(XXII)        THE FOLLOWING IS ADDED TO ARTICLE 10 OF THE LEASE AGREEMENT:

 

“10.8      Facility Mortgage Provisions Control.  Notwithstanding anything to
the contrary contained in this Article 10, all provisions of this Agreement
pertaining to insurance and the use of casualty proceeds are subject to the
requirements set forth in any Facility Mortgage.  At all times and including in
the event a Facility Mortgagee becomes the Landlord under this Agreement, to the
extent that there is any conflict between the terms and conditions of this
Agreement and the provisions regarding insurance and the use of casualty
proceeds set forth in a Facility Mortgage, the terms and conditions of the
Facility Mortgage will control.”

 


(XXIII)       THE FOLLOWING IS ADDED TO ARTICLE 11 OF THE LEASE AGREEMENT:


 

“11.6      Facility Mortgagee Provisions Control.  Notwithstanding anything to
the contrary contained in this Article 11, all provisions of this Agreement
pertaining to condemnation and the use of condemnation proceeds are subject to
the requirements set forth in any Facility Mortgage.  At all times and including
in the event a Facility Mortgagee becomes the Landlord under this Agreement, to
the extent that there is any conflict between the terms and conditions of this
Agreement and the provisions regarding condemnation and the use of condemnation
proceeds set forth in a Facility Mortgage, the terms and conditions of the
Facility Mortgage will control.”

 

11

--------------------------------------------------------------------------------



 


(XXIV)       SECTION 12.1(C) OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“(c)         should Tenant default in the due observance or performance of any
of the terms, covenants or agreements contained herein to be performed or
observed by it (other than as specified in clauses (a) and (b) above) and should
such default continue for a period of thirty (30) days after Notice thereof from
Landlord to Tenant; provided, however, that if in Landlord’s judgment such
default is susceptible of cure but such cure cannot be accomplished with due
diligence within such period of time and if, in addition, in Landlord’s judgment
Tenant commences to cure or cause to be cured such default within thirty (30)
days after Notice thereof from Landlord and if in Landlord’s judgment thereafter
prosecutes the curing of such default with all due diligence, such period of
time shall be extended to such period of time (not to exceed an additional sixty
(60) days in the aggregate) as may be necessary to cure such default with all
due diligence; or”

 


(XXV)        SECTION 12.1(I) OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“(i)          should the estate or interest of Tenant in the Leased Property or
any part thereof be levied upon or attached in any proceeding and the same shall
not be vacated, bonded, fully insured or discharged within ninety (90) days
after commencement thereof, unless the amount in dispute is less than $250,000,
in which case Tenant shall give notice to Landlord of the dispute but Tenant may
defend in any suitable way; or”

 


(XXVI)       THE SECOND PARAGRAPH OF ARTICLE 14 OF THE LEASE AGREEMENT IS HEREBY
DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof.”

 


(XXVII)      ARTICLE 15 (ENTITLED “PURCHASE RIGHTS”) OF THE LEASE AGREEMENT IS
HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“Subject to the security interest of any Facility Mortgagee, Landlord shall have
the option to purchase Tenant’s Personal Property, at the expiration or sooner
termination of this Agreement, for an amount equal to the then fair market value
thereof (current replacement cost as determined by agreement of the parties or,
in the absence of such agreement, appraisal), subject to, and with appropriate
price adjustments for, all equipment leases, conditional sale contracts, UCC-1
financing statements and other encumbrances to which Tenant’s Personal Property
is subject.  Upon the expiration or sooner termination of this Agreement, Tenant
shall use its reasonable efforts to transfer and assign, or cause to be
transferred

 

12

--------------------------------------------------------------------------------


 

and assigned, to Landlord or its designee, or assist Landlord or its designee in
obtaining, any contracts, licenses, and certificates required for the then
operation of the Leased Property.  Notwithstanding the foregoing, Tenant
expressly acknowledges and agrees that nothing contained in this Article 15
shall diminish, impair or otherwise modify Landlord’s rights under the Security
Agreement and that any amounts paid by Landlord in order to purchase Tenant’s
Personal Property in accordance with this Article 15 shall be applied first to
Tenant’s current and past due obligations under this Agreement in such order as
Landlord may reasonably determine or as may be prescribed by the laws of the
applicable State and any balance shall be paid to Tenant.”

 


(XXVIII)     SUBSECTION (A) OF SECTION 16.2 OF THE LEASE AGREEMENT IS HEREBY
DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“(a) that it is subject and subordinate to this Agreement and any Facility
Mortgage and to the matters to which this Agreement is or shall be subject or
subordinate;”

 


(XXIX)       SECTION 16.3 OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:


 

“16.3      Permitted Sublease.  Notwithstanding the foregoing, including,
without limitation, Section 16.2, but subject to the provisions of Section 16.4
and any other express conditions or limitations set forth herein, Tenant may, in
each instance after Notice to Landlord, (a) enter into third party residency
agreements with respect to the units located at the Facilities, (b) sublease
space at any Property for laundry, commissary or child care purposes or other
concessions in furtherance of the Permitted Use, so long as such subleases will
not reduce the number of units at any Facility, will not violate or affect any
Legal Requirement or Insurance Requirement, will not violate any requirements of
the Facility Mortgage, and Tenant shall provide such additional insurance
coverage applicable to the activities to be conducted in such subleased space as
Landlord and any Facility Mortgagee may require, and (c) enter into one or more
subleases with Affiliated Persons of Tenant with respect to the Leased Property,
or any portion thereof, provided Tenant gives Landlord Notice of the material
terms and conditions thereof and Facility Mortgagee consents thereto.”

 


(XXX)        ARTICLE 18 (ENTITLED “LANDLORD’S RIGHT TO INSPECT”) OF THE LEASE
AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“Tenant shall permit Landlord and its authorized representatives and Facility
Mortgagee and its authorized representatives to inspect the Leased Property, or
any portion thereof, during usual business hours upon not less than forty-eight
(48) hours’ notice and to make such repairs as Landlord is permitted or required
to make pursuant to the terms of this Agreement, provided that any inspection or
repair by Landlord or its representatives will not unreasonably interfere with
Tenant’s use and operation of the Leased Property and further

 

13

--------------------------------------------------------------------------------


 

provided that in the event of an emergency, as determined by Landlord in its
reasonable discretion, prior Notice shall not be necessary.”

 


(XXXI)       SECTION 19.1(C) OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“(c)         Landlord receives consent from any Facility Mortgagee.”

 


(XXXII)      SECTION 20.2  OF THE LEASE AGREEMENT IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:


 

“20.2      Subordination of Lease.  This Agreement and any and all rights of
Tenant hereunder are and shall be subject and subordinate to all mortgages and
deeds of trust, which may now or hereafter affect the Leased Property, or any
portion thereof, or any improvements thereon and/or any of such leases, whether
or not such mortgages or deeds of trust shall also cover other lands and/or
buildings and/or leases, to each and every advance made or hereafter to be made
under such mortgages and deeds of trust, and to all renewals, modifications,
replacements and extensions of such leases and such mortgages and deeds of trust
and all consolidations of such mortgages and deeds of trust.  This section shall
be self-operative and no further instrument of subordination shall be required. 
In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord, the lessor under any such
lease or the holder of any such mortgage or the trustee or beneficiary of any
deed of trust or any of their respective successors in interest may reasonably
request to evidence such subordination.  Any such subordination, however, shall
be subject to the provisions of, and conditioned upon receipt by Tenant of the
nondisturbance agreement described in, the penultimate sentence of this
Section 20.2.  Any mortgage or deed of trust to which this Agreement is, at the
time referred to, subject and subordinate is herein called “Superior Mortgage”
and the holder, trustee or beneficiary of a Superior Mortgage or any successor
in interest thereto is herein called “Superior Mortgagee”.  Tenant shall have no
obligations under any Superior Mortgage other than those expressly set forth in
this Section 20.2, unless Tenant shall agree otherwise pursuant to any agreement
between Tenant and such Superior Mortgagee.

 

If any Superior Mortgagee shall succeed to the rights of Landlord under this
Agreement (any such person, “Successor Landlord”), whether through possession,
termination of lease, foreclosure action, assignment of lease or grant of deed,
or otherwise, Tenant shall attorn to and recognize the Successor Landlord as
Tenant’s landlord under this Agreement and Tenant shall promptly execute and
deliver any instrument that such Successor Landlord may reasonably request to
evidence such attornment (provided that such instrument does not alter the terms
of this Agreement), whereupon, this Agreement shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Agreement, except
that the Successor Landlord (unless formerly the landlord under this Agreement
or its

 

14

--------------------------------------------------------------------------------


 

nominee or designee) shall not be (a) liable in any way to Tenant for any act or
omission, neglect or default on the part of any prior Landlord under this
Agreement, (b) responsible for any monies owing by or on deposit with any prior
Landlord to the credit of Tenant (except to the extent actually paid or
delivered to the Successor Landlord), (c) subject to any counterclaim or setoff
which theretofore accrued to Tenant against any prior Landlord, (d) bound by any
modification of this Agreement subsequent to such Superior Mortgage, or by any
previous prepayment of Rent for more than one (1) month in advance of the date
due hereunder, which was not approved in writing by the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations under
Section 5.1.2(b) or with respect to any insurance proceeds or Awards), or
(g) required to remove any Person occupying the Leased Property or any part
thereof, except if such person claims by, through or under the Successor
Landlord.  Tenant agrees at any time and from time to time to execute a suitable
instrument in confirmation of Tenant’s agreement to attorn, as aforesaid and
Landlord agrees to provide Tenant with an instrument of nondisturbance and
attornment from such Superior Mortgagee in form and substance reasonably
satisfactory to Tenant whereby such Superior Mortgagee shall agree to recognize
Tenant’s possessory and other rights under this Agreement notwithstanding any
foreclosure or lease termination, subject to the provisions of this
Section 20.2.”

 


(XXXIII)            SECTION 20.3 OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

 

“20.3      Notice to Facility Mortgagee.  Subsequent to the receipt by Tenant of
Notice from Landlord as to the identity of any Facility Mortgagee (which Notice
shall be accompanied by a copy of the applicable mortgage), no Notice from
Tenant to Landlord as to a default by Landlord under this Agreement shall be
effective with respect to a Facility Mortgagee unless and until a copy of the
same is given to such Facility Mortgagee at the address set forth in the above
described Notice, and the curing of any of Landlord’s defaults within the
applicable notice and cure periods set forth in Article 14 by such Facility
Mortgagee shall be treated as performance by Landlord.”

 


(XXXIV)           SECTION 21.2 OF THE LEASE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“21.2      Conduct of Business.  Tenant shall not engage in any business other
than the leasing and operation of the Leased Property (including any incidental
or ancillary business relating thereto).  Tenant shall do or cause to be done
all things necessary to preserve, renew and keep in full force and effect and in
good standing its corporate existence and its rights and licenses necessary to
conduct such business.  Tenant shall maintain itself as a Single Purpose
entity.”

 

15

--------------------------------------------------------------------------------


 


(XXXV)      THE FOLLOWING IS ADDED TO ARTICLE 21 OF THE LEASE AGREEMENT:


 

“21.7      Indebtedness of Tenant.  Tenant shall not create, incur, assume or
guarantee, or permit to exist, or become or remain liable directly or indirectly
upon, any Indebtedness except the following:

 

(a)           Indebtedness of Tenant to Landlord ;

 

(b)           Indebtedness of Tenant for Impositions, to the extent that payment
thereof shall not at the time be required to be made in accordance with the
provisions of Article 8;

 

(c)           Indebtedness of Tenant in respect of judgments or awards (i) which
have been in force for less than the applicable appeal period and in respect of
which execution thereof shall have been stayed pending such appeal or review, or
(ii) which are fully covered by insurance payable to Tenant, or (iii) which are
for an amount not in excess of $250,000 in the aggregate at any one time
outstanding and (x) which have been in force for not longer than the applicable
appeal period, so long as execution is not levied thereunder or (y) in respect
of which an appeal or proceedings for review shall at the time be prosecuted in
good faith in accordance with the provisions of Article 8, and in respect of
which execution thereof shall have been stayed pending such appeal or review;

 

(d)           Indebtedness for purchase money financing in accordance with
Section 21.9(a) and other operating liabilities incurred in the ordinary course
of Tenant’s business; and

 

(e)           Indebtedness of Tenant to Facility Mortgagee.

 

21.8        Distributions, Payments to Affiliated Persons, Etc.  Tenant shall
not declare, order, pay or make, directly or indirectly, any Distributions or
any payment to any Affiliated Person of Tenant (including payments in the
ordinary course of business) or set apart any sum or property therefor, or agree
to do so, if, at the time of such proposed action, or immediately after giving
effect thereto, any Event of Default shall have occurred and be continuing.
Otherwise, as long as no Event of Default shall have occurred and be continuing,
Tenant may make Distributions and payments to Affiliated Persons; provided,
however, that any such payments shall at all times be subordinate to Tenant’s
obligations under this Agreement.

 

21.9        Liens and Encumbrances.  Except as permitted by Section 7.1 and
Section 21.7, Tenant shall not create or incur or suffer to be created or
incurred or to exist any Lien on this Agreement or any of Tenant’s assets,
properties, rights or income, or any of its interest therein, now or at any time
hereafter owned, other than:

 

16

--------------------------------------------------------------------------------


 

(a)           Security interests securing the purchase price of equipment or
personal property whether acquired before or after the Commencement Date;
provided, however, that (i) such Lien shall at all times be confined solely to
the asset in question and (ii) the aggregate principal amount of Indebtedness
secured by any such Lien shall not exceed the cost of acquisition or
construction of the property subject thereto;

 

(b)           Permitted Encumbrances; and

 

(c)           Liens in favor of Facility Mortgagee.

 

21.10      Merger; Sale of Assets; Etc.  Without Landlord’s prior written
consent (which consent may be given or withheld in Landlord’s sole discretion)
and except as otherwise permitted under this Agreement, Tenant shall not
(i) sell, lease (as lessor or sublessor), transfer or otherwise dispose of, or
abandon, all or any material portion of its assets (including capital stock or
other equity interests) or business to any Person, (ii) merge into or with or
consolidate with any other Entity, or (iii) sell, lease (as lessor or
sublessor), transfer or otherwise dispose of, or abandon, any personal property
or fixtures or any real property; provided, however, that, notwithstanding the
provisions of clause (iii) preceding, Tenant may dispose of equipment or
fixtures which have become inadequate, obsolete, worn-out, unsuitable,
undesirable or unnecessary, provided substitute equipment or fixtures having
equal or greater value and utility (but not necessarily having the same
function) have been provided.”


 


(XXXVI)     ARTICLE 22 OF THE LEASE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND SUCH ARTICLE 22 IS RENAMED “INTENTIONALLY DELETED”, EXCEPT THAT IT SHALL
REMAIN IN FULL FORCE AND EFFECT SOLELY AS BETWEEN LANDLORD AND TENANT INSOFAR AS
THE HOLDER OF LANDLORD’S INTEREST HEREUNDER SHALL BE A SUBSIDIARY OF SENIOR
HOUSING PROPERTIES TRUST AND THE HOLDER OF TENANT’S INTEREST HEREUNDER SHALL BE
A SUBSIDIARY OF FIVE STAR QUALITY CARE, INC..


 


(XXXVII)    IN THE EVENT THAT FANNIE MAE BECOMES SUCCESSOR LANDLORD THEN
SECTION 23.13 OF THE LEASE AGREEMENT IS IMMEDIATELY AND AUTOMATICALLY WITHOUT
ANY FURTHER ACTION OF ANY PARTY DELETED FROM THE LEASE AGREEMENT AND REPLACED IN
ITS ENTIRETY WITH THE FOLLOWING:


 

“23.13   Applicable Law, Etc.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of the District of Columbia
applicable to contracts between residents of the District of Columbia which are
to be performed entirely within the District of Columbia, regardless of
(a) where this Agreement is executed or delivered; or (b) where any payment or
other performance required by this Agreement is made or required to be made; or
(c) where any breach of any provision of this Agreement occurs, or any cause of
action otherwise accrues; or (d) where any action or other proceeding is
instituted or pending; or (e) the nationality, citizenship, domicile, principal
place of business, or jurisdiction of organization or domestication of any
party; or (f) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than the District of Columbia; or (g) any
combination of the

 

17

--------------------------------------------------------------------------------


 

foregoing.  Notwithstanding the foregoing, the laws of the State shall apply to
the perfection and priority of liens upon and the disposition of any Property.”

 


(XXXVIII)          THE FOLLOWING IS ADDED TO ARTICLE 23 OF THE LEASE AGREEMENT:


 

“23.18    Facility Mortgagee as Third-Party Beneficiary.  Facility Mortgagee is
a third-party beneficiary of each provision of this Agreement which provides
Facility Mortgagee with any rights and remedies and the Facility Mortgagee has
the right to enforce such provisions in this Agreement.

 

23.19  Master Agreement and Facility Mortgage Provisions Control.  To the extent
that there is any conflict between the terms and conditions of this Agreement
and the Master Agreement or Facility Mortgage, the terms and conditions of the
Master Agreement or Facility Mortgage will control.  By way of example, no
Capital Addition will be made pursuant to Section 6.1 of the Agreement, no lien
will be placed on any property interest of the Tenant, and the Leased Property
will not be used or operated in any manner, in each case which violates any term
or condition of the Master Agreement or the Facility Mortgage.  Tenant agrees
not to take any action or omit to take any action that will cause Landlord to be
in default of any provisions in the Master Agreement or the Facility Mortgage.

 

23.20      Breach of Covenants.  If Tenant is aware of a breach of any covenant
or a potential breach of any covenant under the Facility Mortgage or the Lease
Agreement or the SASA (as defined herein), Tenant shall promptly make Landlord
and Facility Mortgagee aware of such breach or potential breach in writing.

 

23.21  Subordination, Assignment and Security Agreement.  Landlord, Tenant,
Facility Mortgagee and certain affiliates of the Tenant, which affiliates are
sub-tenants (“Sub-Tenant”) under certain approved sub-leases under this
Agreement (“Sub-Lease”), have entered into a Subordination, Assignment and
Security Instrument (“SASA”) for each Property subject to this Agreement. 
Pursuant to each SASA, Tenant and Sub-Tenant have assigned certain collateral to
Facility Mortgagee as security for payments due under this Agreement and the
Sub-Lease (“Lease Collateral”).  If Facility Mortgagee becomes the Landlord
under this Agreement, all obligations of the Tenant and Sub-Tenant set forth in
the SASA shall continue to be valid obligations and the assignment and security
interest in the Lease Collateral shall continue in full force and effect so long
as Facility Mortgagee is the Landlord under this Agreement.  In addition, during
the period in which the Facility Mortgagee is the Landlord, any default under
any SASA by the Tenant or Sub-Tenant shall be an event of default under this
Agreement.  To the extent that there is any conflict between the terms and
conditions of this Agreement and the SASA, the terms and conditions of the SASA
control.

 

18

--------------------------------------------------------------------------------


 

23.22.     Assignment of Rents and Leases.

 

The following terms, when used in this Section, shall have the following
meanings:

 

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Properties known as Aspenwood, Heartfields
at Easton, Heartlands at Ellicott City and Heartlands at Severna Park (the
“Maryland Properties”) or any portion of the Maryland Properties (including
proprietary leases or occupancy agreements if Tenant is a cooperative housing
corporation), and all modifications, extensions or renewals thereof.  The term
“Leases” shall also include any residency, occupancy, admission, and care
agreements pertaining to residents of the Maryland Properties, any and all
collateral securing the Leases and shall also specifically include, without
limitation, this Agreement.

 

“Master Agreement” shall mean that certain Master Credit Facility Agreement by
and between SNH FM Financing LLC and Citibank, N.A. (“Lender”) dated as of the
date hereof.

 

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Maryland Properties, including subsidy payments
received from any sources (including but not limited to payments under any
Housing Assistance Payments Contract), parking fees, laundry and vending machine
income and fees and charges for food, healthcare and other services provided at
the Maryland Properties, whether now due, past due, or to become due, resident
and tenant security deposits, any and all collateral securing the payments of
Rents, entrance fees, application fees, processing fees, community fees and any
other amounts or fees deposited by any resident or tenant (whether forfeited or
not) together with and including all proceeds from any private insurance for
residents to cover rental charges and charges for services at or in connection
with the Maryland Properties, and the right to third party payments due for the
rents or services of residents at the Maryland Properties.

 

(a)           To the extent permitted by applicable law, Tenant absolutely and
unconditionally assigns and transfers to Landlord Tenant’s right, title and
interest in all Rents.  To the extent permitted by applicable law, it is the
intention of Tenant to establish a present, absolute and irrevocable transfer
and assignment to Landlord of Tenant’s right, title and interest in all Rents
and to authorize and empower Landlord to collect and receive all Rents owed to
Tenant without the necessity of further action on the part of Tenant.  Promptly
upon request by Landlord, Tenant agrees to execute and deliver further
confirmation of such assignments as Landlord may from time to time require.  To
the extent permitted by applicable law, Tenant and Landlord intend this
assignment of Rents to be immediately effective and to constitute an absolute
present assignment and not an assignment for additional security only.  However,
if this present, absolute and unconditional assignment of Rents is not
enforceable by its terms under the laws of the State is located, then it is the
intention of Tenant that in this circumstance

 

19

--------------------------------------------------------------------------------


 

this Agreement create and perfect a lien on Tenant’s right, title and interest
in all Rents in favor of Landlord, which lien shall be effective as of the date
of this Agreement and shall secure all obligations of Tenant under this
Agreement.

 

(b)           After the occurrence of an Event of Default, Tenant authorizes
Landlord to collect, sue for and compromise Rents and directs each resident and
tenant of the Maryland Properties to pay all Rents to, or as directed by,
Landlord.  However, until the occurrence of an Event of Default, Landlord hereby
grants to Tenant a revocable license to collect and receive all Rents, to hold
all Rents in trust for the benefit of Landlord and subject to the terms of this
Agreement, to apply all Rents to pay the current costs and expenses of managing,
operating and maintaining the Maryland Properties, including Additional Charges,
resident and tenant improvements and other capital expenditures and otherwise to
apply such Rents and retain them as its sole property, all to the extent such
Rents are attributable to periods during which an Event of Default has not
occurred (each a “Nondefault Period”).  Subject to the terms of this Agreement,
Rents attributable to Nondefault Periods may be retained by Tenant free and
clear of, and released from, Landlord’s rights with respect to Rents under this
Agreement.  From and after the occurrence of an Event of Default, and without
the necessity of Landlord entering upon and taking and maintaining control of
the Maryland Properties directly, or by a receiver, Tenant’s license to collect
Rents shall automatically terminate and Landlord shall without notice be
entitled to all Rents as they become due and payable, including Rents then due
and unpaid.  Tenant shall pay to Landlord upon demand all Rents to which
Landlord is entitled.  At any time on or after the date of Landlord’s demand for
Rents, Landlord may give, and Tenant hereby irrevocably authorizes Landlord to
give, notice to all residents and tenants of the Maryland Properties instructing
them to pay all Rents to Landlord.  No resident or tenant shall be obligated to
inquire further as to the occurrence or continuance of an Event of Default, and
no resident or tenant shall be obligated to pay to Tenant any amounts which are
actually paid to Landlord in response to such a notice.  Any such notice by
Landlord shall be delivered to each resident and tenant personally, by mail or
by delivering such demand to each rental unit.  Tenant shall not interfere with
and shall cooperate with Landlord’s collection of such Rents.  After an Event of
Default, Landlord is further authorized to give notice to all third party
payment payors (other than governmental entities) at Landlord’s option,
instructing them to pay all third party payments which would be otherwise paid
to Tenant to Landlord, to the extent permitted by law.

 

(c)           To the extent permitted by applicable law, Tenant absolutely and
unconditionally assigns and transfers to Landlord all of Tenant’s right, title
and interest in, to and under the Leases, including Tenant’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.  To the extent permitted by applicable law, it is the intention of Tenant
to establish a present, absolute and irrevocable transfer and assignment to
Landlord of all of Tenant’s right, title and interest in, to and under the
Leases.  To the extent permitted by applicable law, Tenant and Landlord intend
this assignment of the

 

20

--------------------------------------------------------------------------------


 

Leases to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only.  However, if this
present, absolute and unconditional assignment of the Leases is not enforceable
by its terms under the laws of the State, then it is the intention of Tenant
that in this circumstance this Agreement create and perfect a lien on the Leases
in favor of Landlord, which lien shall be effective as of the date of this
Agreement and shall secure all obligations of Tenant under this Agreement. 
Notwithstanding the foregoing or (c) below, the parties may agree to remove any
Maryland Property from the terms of this Agreement in connection with a release
of any of the Maryland Properties pursuant to the terms and conditions of the
Master Agreement.

 

(d)           Until Landlord gives notice to Tenant of Landlord’s exercise of
its rights under this Section 23.22, Tenant shall have all rights, power and
authority granted to Tenant under any Lease (except as otherwise limited by this
Section or any other provision of this Sublease), including the right, power and
authority to modify the terms of any Lease or extend or terminate any Lease.  If
an Event of Default has occurred and is continuing and at the option of
Landlord, the permission given to Tenant pursuant to the preceding sentence to
exercise all rights, power and authority under Leases shall terminate.  Tenant
shall comply with and observe Tenant’s material obligations under all Leases,
including Tenant’s obligations pertaining to the maintenance and disposition of
resident or tenant security deposits.

 

(e)           Tenant represents and warrants to Landlord that Tenant has not
executed any prior assignment of Rents or Leases or any such assignments have
been terminated and Tenant covenants and agrees that it will not perform any
acts and has not executed, and shall not execute, any instrument which would
prevent Landlord from exercising its rights under this Section 23.22, and that
at the time of execution of this Agreement there has been no anticipation or
prepayment of any Rents for more than two months prior to the due dates of such
Rents.  Tenant shall not collect or accept payment of any Rents more than two
months prior to the due dates of such Rents.

 

(f)            Tenant hereby authorizes Landlord to file financing statements,
continuation statements and financing statement amendments in such form as
Landlord may require to perfect or continue the perfection of the security
interest herein granted and Tenant agrees, if Landlord so requests, to execute
and deliver to Landlord such financing statements, continuation statements and
amendments.

 

(g)           The liens and security interests provided for herein, and all
rights of Landlord in and to the Rents and Lease, shall be subordinate in all
respects to all right, title and interest of Lender in and to the same.

 

21

--------------------------------------------------------------------------------


 

(h)           Tenant acknowledges and agrees that Landlord may and shall assign
to Lender the liens and security interests provided for herein and all rights of
Landlord in and to the Rents and Leases.”

 


(XXXIX)      ALL REFERENCES TO “MANAGER” OR ANY PROVISIONS RELATING THERETO IN
THE LEASE AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY.


 


(XL)           ALL REFERENCES TO “MANAGEMENT AGREEMENT” OR ANY PROVISIONS
RELATING THERETO IN THE LEASE AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY.


 


(XLI)          ALL REFERENCES TO “PLEDGE AGREEMENT” OR ANY PROVISIONS RELATING
THERETO IN THE LEASE AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY.


 


(XLII)         ALL REFERENCES TO “SECURITY AGREEMENT” OR ANY PROVISIONS RELATING
THERETO IN THE LEASE AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY.


 


SECTION 3.              FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY MODIFIED
HEREBY, THE LEASE AGREEMENT AND ALL OF THE TERMS, CONDITIONS, COVENANTS,
AGREEMENTS AND PROVISIONS THEREOF REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND AFFIRMED.


 


SECTION 4.              COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS BY THE PARTIES HERETO, AND EACH SUCH COUNTERPART SHALL BE
CONSIDERED AN ORIGINAL AND ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


SECTION 5.              GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
INTERPRETED, CONSTRUED AND ENFORCED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS
OF THE DISTRICT OF COLUMBIA (EXCLUDING THE LAW APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THIS PROVISION WAS KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY
LANDLORD AND TENANT UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL EACH
SELECTED BY LANDLORD’S AND TENANT’S FREE WILL.


 


SECTION 6.              CONSENT TO JURISDICTION.  LANDLORD AND TENANT EACH
AGREES THAT ANY CONTROVERSY ARISING UNDER OR IN RELATION TO THIS AMENDMENT SHALL
BE LITIGATED IN THE DISTRICT OF COLUMBIA.  THE LOCAL AND FEDERAL COURTS AND
AUTHORITIES WITH JURISDICTION IN THE DISTRICT OF COLUMBIA SHALL HAVE
JURISDICTION OVER ALL CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO THIS
AMENDMENT, INCLUDING THOSE CONTROVERSIES RELATING TO THE EXECUTION,
JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH THIS AMENDMENT OR ANY OTHER
ISSUE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH THIS AMENDMENT. 
LANDLORD AND TENANT EACH IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION, AND
VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THIS AMENDMENT, AND WAIVES
ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL
RESIDENCE OR OTHERWISE.

 

22

--------------------------------------------------------------------------------


 


THIS PROVISION WAS KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY LANDLORD
AND TENANT UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL EACH SELECTED BY
LANDLORD’S AND TENANT’S FREE WILL.


 


SECTION 7.              WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH
(I) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING UNDER THIS AMENDMENT TRIABLE BY A JURY AND (II) WAIVES ANY RIGHT TO
TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. 
THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE.  THIS PROVISION
WAS KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY LANDLORD AND TENANT UPON
CONSULTATION WITH INDEPENDENT LEGAL COUNSEL EACH SELECTED BY LANDLORD’S AND
TENANT’S FREE WILL.


 


SECTION 8.              DURATION OF AMENDMENT.  THIS AMENDMENT WILL NO LONGER BE
IN FULL FORCE AND EFFECT IN THE EVENT THAT THE TERM LOAN IS NO LONGER
OUTSTANDING AND IF FANNIE MAE IS NOT THE SUCCESSOR LANDLORD PURSUANT TO THE
LEASE AGREEMENT.

 

[The Remainder of This Page Has Been Intentionally Left Blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

LANDLORD:

 

 

 

SNH FM Financing LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ David J. Hegarty

 

Name:

David J. Hegarty

 

Title:

President

 

[Signatures continue on following page.]

 

S-1

--------------------------------------------------------------------------------


 

 

SNH FM Financing Trust, a Maryland real estate investment trust

 

 

 

 

By:

/s/ David J. Hegarty

 

Name:

David J. Hegarty

 

Title:

President

 

[Signatures continue on following page.]

 

S-2

--------------------------------------------------------------------------------


 

 

Ellicott City Land I, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ David J. Hegarty

 

Name:

David J. Hegarty

 

Title:

President

 

[Signatures continue on following page.]

 

S-3

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

FVE FM Financing, Inc., a Maryland corporation

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

Name:

Bruce J. Mackey Jr.

 

Title:

President

 

S-4

--------------------------------------------------------------------------------